Citation Nr: 1738765	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York.

The Veteran requested and was scheduled for a videoconference hearing at the RO in December 2011.  In October 2011 he withdrew his request for a hearing.

In August 2013 and again in October 2014 the Board remanded the case for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to herbicides while serving aboard the USS Chara during the Vietnam conflict.  He claims that sometime during June or July 1971 the USS Chara traveled in the Da Nang River and docked to transport someone from the ship to a hospital for treatment.  He has also argued that he was exposed to Agent Orange while on board the USS Chara while restocking and replenishing the combat fleet with munitions and supplies that had been in Vietnam and thus exposed to Agent Orange.

The VA made an inquiry through the Defense Personnel Records Information Retrieval System (DPRIS), Joint Services Records Research Center (JSRRC) as to whether documentation reflected that the USS Chara traveled in inland waterways of Vietnam or docked to shore during the period of from June to July 1971.  A November 2010 DPRIS response showed that May 30, 1971 to June 9, 1971 and June 30, 1971 to July 3, 1971 deck logs for the USS Chara were reviewed but did not document the ship docking, transiting inland waters, or personnel stepping foot in the Republic of Vietnam.  The Board remanded the case in August 2013, in pertinent part, for review of the USS Chara's deck logs from June 9, 1971 through June 20, 1971 and from July 3, 1971 through July 31, 1971.  Upon remand, only deck logs from June 10, June 29, July 3, and July 4, 1971 were obtained and reviewed with no indication that additional deck logs were unavailable.  The Board remanded the case again in October 2014 with instructions that deck logs from the USS Chara from June 11, 1971 through June 28, 1971 and from July 5, 1971 through July 31, 1971 should be obtained and reviewed.  A DPRIS response was received in May 2016 that the June 11, to July 31, 1971 deck logs for the USS Chara as well as the 1971 command history were reviewed, but do not document that the ship docked, transited inland waters, or that personnel stepped foot in the Republic of Vietnam.

In June 2017 the Veteran requested that the claim be again remanded, this time to obtain the ship's rosters to aid the Veteran in locating shipmates who could provide corroboration of his claimed exposure to Agent Orange.  Specifically, the Veteran requested all rosters for the USS Chara from June 1971 through August 1971.

Information available on the U.S. National Archives and Records Administration (NARA) website reflects that NARA has custody of U.S. Navy muster rolls/personnel diaries for the Vietnam conflict.  The site states that personnel diaries include lists of officers in addition to the enlisted personnel, with a note that muster/rolls personnel diaries after 1971 utilize social security numbers and are subject to privacy restrictions.

The Board finds that if a list of personnel assigned to the USS Chara from June 1971 through August 1971 is available, and privacy restrictions, including those enumerated in the Privacy Act, 5 U.S.C. § 552a(b), permit the release of such a list, then it must be obtained and provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Make reasonable efforts to obtain a list of personnel assigned to the USS Chara from June 1971 through August 1971 as permitted under all applicable privacy restrictions, including those enumerated in the Privacy Act, 5 U.S.C. § 552a(b).  If relevant information is obtained, provide it to the Veteran.  If such records are not obtained, provide notice to the Veteran. 

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




